UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05469 The Wexford Trust (Exact name of registrant as specified in charter) 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8317 (Address of principal executive offices) (Zip code) Ronald H. Muhlenkamp Muhlenkamp & Company, Inc. 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8317 (Name and address of agent for service) Registrant's telephone number, including area code:(724) 935-5520 or (800) 860-3863 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. Name of Fund:Muhlenkamp Fund /Wexford Trust Period:July 1, 2009 to June 30, 2010 Company Name Meeting Date CUSIP Ticker LEGG MASON, INC. 7/28/2009 LM Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - ROBERT E. ANGELICA For 02 - BARRY W. HUFF For 03 - JOHN E. KOERNER III For 04 - CHERYL GORDON KRONGARD For 05 - SCOTT C. NUTTALL For For 2.AMENDMENT OF THE LEGG MASON, Issuer INC. 1 APPROVAL TO ISSUE ADDITIONAL BY THE PLAN. For For 3.RATIFICATION OF THE APPOINTMENT Issuer OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Against Against 4.STOCKHOLDER PROPOSAL REGARDING Shareholder THE EXECUTIVE INCENTIVE COMPENSA- TION PLAN. Against Against 5.STOCKHOLDER PROPOSAL REGARDING Shareholder MAJORITY VOTING. Company Name Meeting Date CUSIP Ticker CEMEX, S.A.B. DE C.V. 9/4/2009 CX Vote MRV Proposal Proposed by Issuer or Security Holder For For RESOLUTION REGARDING A PROPOSAL Issuer OF THE BOARD OF DIRECTORS TO INCREASE THE VARIABLE PORTION OF THE CAPITAL STOCK, AND TO ISSUE BONDS CONVERTIBLE INTO SHARES; FOR WHICH PURPOSE A PROPOSAL WILL BE MADE TO ISSUE UP TO 4.8 BILLION UNSUB- SCRIBED SHARES, TO BE INITIALLY HELD IN THE COMPANY'S TREASURY AND SUB- SEQUENTLY SUBSCRIBED BY THE INVEST- ING PUBLIC THROUGH A PUBLIC OFFER, IN TERMS OF ARTICLE 53 OF THE SECURI- TIES MARKET LAW OR, IF APPLICABLE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Company Name Meeting Date CUSIP Ticker FIDELITY NAT'L INFORMATION 9/4/2009 31620M106 FIS SERVICES Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.TO APPROVE THE ISSUANCE OF Issuer SHARES OF FIS COMMON STOCK AS CON- TEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 31, 2009, BY AND AMONG FIDELITY NATIONAL INFORMATION SERVICES, INC., CARS HOLDINGS, LLC, AND METAVANTE TECHNOLOGIES, INC., AS SUCH AGREE- MENT MAY BE AMENDED FROM TIME TO TIME. For For 2.TO APPROVE THE ISSUANCE OF Issuer 12, 861, STOCK TO BE PURCHASED BY AFFILIATES OF THOMAS H. LEE PARTNERS, L.P. AS CONTEMPLATED BY THE INVESTMENT AGREEMENT, DATED AS OF MARCH 31, 2009, BY AND BETWEEN FIS AND THE INVESTORS NAMED THEREIN, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME. For For 3.TO APPROVE THE ISSUANCE OF Issuer STOCK TOBE PURCHASED BY FIDELITY NATIONAL FINANCIAL, INC. AS CONTEM- PLATED BY THE INVESTMENT AGREE- MENT, DATED AS OF MARCH 31, 2009, BY AND BETWEEN FIS AND THE INVESTORS NAMED THEREIN, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME. For For 4.TO APPROVE THE ADJOURNMENT OF Issuer THE SPECIAL MEETING, INCLUDING, IF NECESSARY OR APPROPRIATE, TO SOLI- CIT ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE ANY OF THE FOREGOING PRO- POSALS. Company Name Meeting Date CUSIP Ticker ORACLE CORPORATION 10/7/2009 68389X105 ORCL Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - JEFFREY S. BERG For 02 - H. RAYMOND BINGHAM For 03 - MICHAEL J. BOSKIN For 04 - SAFRA A. CATZ For 05 - BRUCE R. CHIZEN For 06 - GEORGE H. CONRADES For 07 - LAWRENCE J. ELLISON For 08 - HECTOR GARCIA-MOLINA For 09 - JEFFREY O. HENLEY For 10 - DONALD L. LUCAS For 11 - CHARLES E. PHILLIPS, JR. For 12 - NAOMI O. SELIGMAN For For 2.PROPOSAL FOR THE APPROVAL OF Issuer THE ADOPTION OF THE FISCAL YEAR 2010 EXECUTIVE BONUS PLAN. For For 3.PROPOSAL TO RATIFY THE SELECTION Issuer OF ERNST & YOUNG LLP AS INDEPEN- DENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2010. Against Against 4.STOCKHOLDER PROPOSAL REGARD- Shareholder ING SPECIAL STOCKHOLDER MEETINGS. Against Against 5.STOCKHOLDER PROPOSAL REGARD- Shareholder ING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Against Against 6.STOCKHOLDER PROPOSAL REGARD- Shareholder ING EQUITY RETENTION POLICY. Company Name Meeting Date CUSIP Ticker HARRIS CORPORATION 10/23/2009 HRS Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - ELECTION OF DIRECTOR: TERRY D. GROWCOCK For 1B - ELECTION OF DIRECTOR: LESLIE F. KENNE For 1C - ELECTION OF DIRECTOR: DAVID B. RICKARD For 1D - ELECTION OF DIRECTOR: GREGORY T. SWIENTON For For 2.RATIFICATION OF THE APPOINTMENT Issuer BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Against Against 3.THE SHAREHOLDER PROPOSAL Shareholder REQUESTING APPROVAL OF AN AMEND- MENT TO OUR BY-LAWS TO REQUIRE AN INDEPENDENT CHAIRMAN OF THE BOARD. Company Name Meeting Date CUSIP Ticker NOVOGEN LIMITED 10/30/2009 67010F103 NVGN Vote MRV Proposal Proposed by Issuer or Security Holder For For 2.REMUNERATION REPORT Issuer For For 3.RE-ELECTION OF MR. PHILIP A. JOHNSON Issuer For For 4.RE-ELECTION OFPROFESSOR PAUL J. Issuer NESTEL AO For For 5.RE-ELECTION OF OF MR. WILLIAM D. Issuer RUCKERT For For 6.APPROVAL OF ISSUE OF EMPLOYEE Issuer OPTIONS TO PROFESSOR ALAN HUSBAND. Company Name Meeting Date CUSIP Ticker CISCO SYSTEMS, INC. 11/12/2009 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1a - CAROL A. BARTZ For 1b - M. MICHELE BURNS For 1c - MICHAEL D. CAPELLAS For 1d - LARRY R. CARTER For 13 - JOHN T. CHAMBERS For 1f - BRIAN L. HALLA For 1g - DR. JOHN L. HENNESSY For 1h - RICHARD M. KOVACEVICH For 1i - RODERICK C. MCGEARY For 1j - MICHAEL K. POWELL For 1k - ARUN SARIN For 1l - STEVEN M. WEST For 1m - JERRY YANG For For PROPOSAL 2 - TO APPROVE THE AMEND- Issuer MENT AND RESTATEMENT OF THE 2005 STOCK INCENTIVE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. For For PROPOSAL 3 - TO APPROVE THE AMEND- Issuer MENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. For For PROPOSAL 4 - TO RATIFY THE APPOINT- Issuer MENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGIS- TERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2010. Against Against PROPOSAL 5 - PROPOSAL SUBMITTED BY Shareholder A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. Against Against PROPOSAL 6 - PROPOSAL SUBMITTED BY Shareholder SHAREHOLDERS REQUESTING THE BOARD TO ADOPT A POLICY THAT SHARE- HOLDERS BE PROVIDED THE OPPOR- TUNITY AT EACH ANNUAL MEETING OF SHAREHOLDERS TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECU- TIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Against Against PROPOSAL 7 - PROPOSAL SUBMITTED BY Shareholder SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHARE- HOLDERS WITHIN SIX MONTHS PROVIDING A SUMMARIZED LISTING AND ASSESS- MENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRAC- TICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Company Name Meeting Date CUSIP Ticker CHINA MEDICAL TECHNOLOGIES 11/16/2009 CMED Vote MRV Proposal Proposed by Issuer or Security Holder For For 2.TO APPROVE THE CHINA MEDICAL Issuer TECHNOLOGIES, INC. 2009 EQUITY INCENTIVE PLAN. Company Name Meeting Date CUSIP Ticker MARSHALL EDWARDS, INC. 12/8/2009 MSHL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For For 01 - BRYAN WILLIAMS For For 3.RATIFICATION OF APPOINTMENT OF Issuer BDO KENDALLS AUDIT & ASSURANCE (NSW-VIC) PTY LTD AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDED JUNE 30, 2010. Company Name Meeting Date CUSIP Ticker BERKSHIRE HATHAWAY INC. 1/20/2010 BRK.B Vote MRV Proposal Proposed by Issuer or Security Holder For For 1 - TO APPROVE AN AMENDMENT TO THE Issuer CORPORATION'S EXISTING RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED (THE "CURRENT CERTIFICATE"), TO EFFECT A 50-FOR-1 STOCK SPLIT OF THE CORPORATION'S CLASS B COMMON STOCK, WHILE MAINTAINING CURRENT ECONOMIC AND VOTING RELATIONSHIP BETWEEN CORPORATION'S CLASS B COMMON STOCK AND THE CORPORA- TION'S CLASS A COMMON STOCK. For For 2 - TO APPROVE AN AMENDMENT TO THE Issuer CURRENT CERTIFICATE TO CLARIFY THAT THE CLASS B COMMON STOCK MAY BE SPLIT IN THE PROPOSED 50-FOR-1 SPLIT WITHOUT SPLITTING THE CLASS A COMMON STOCK. For For 3 - TO APPROVE AN AMENDMENT TO THE Issuer CURRENT CERTIFICATE TO CHANGE THE PAR VALUE OF EACH SHARE OF CLASS B COMMON STOCK IN CONNECTION WITH THE PROPOSED 50-FOR-1 SPLIT, TO OF $0.1 COMMON STOCK. For For 4 - TO APPROVE AN AMENDMENT TO THE Issuer CURRENT CERTIFICATE TO INCREASE THE NUMBER OF SHARES OF CLASS B COMMON STOCK AND THE TOTAL NUMBER OF SHARES OF ALL CLASSES OF STOCK THAT THE CORPORATION IS AUTHORIZED TO ISSUE. For For 5 - TO APPROVE AN AMENDMENT TO THE Issuer CURRENT CERTIFICATE TO REMOVE THE REQUIREMENT TO ISSUE PHYSICAL STOCK CERTIFICATES FOR SHARES. *NOTE* "THE BOARD OF DIRECTORS HAS CONDITIONED THE ADOPTION OF EACH OF PROPOSALS 1,2,3 AND 4 UPON APPROVAL OF EACH OF THE OTHER OF SUCH PRO- POSALS, AND RECOMMENDS A VOTE FOR EACH OF PROPOSALS 1,2,3 AND 4." Company Name Meeting Date CUSIP Ticker BANK OF AMERICA CORP. 2/23/2010 BAC Vote MRV Proposal Proposed by Issuer or Security Holder For For 1 - A PROPOSAL TO ADOPT AN AMEND- Issuer MENT TO THE BANK OF AMERICA COR- PORATION AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 10 BILLION TO 11.3 BILLION. For For 2 - A PROPOSAL TO APPROVE THE Issuer ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRI- ATE, TO SOLICIT ADDITIONAL PROXIES, IN THE EVENT THAT THERE ARE NOT SUFFI- CIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PROPOSAL SET FORTH IN ITEM 1. Company Name Meeting Date CUSIP Ticker HOLOGIC, INC. 3/3/2010 HOLX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 01 - JOHN W. CUMMING For 02 - ROBERT A. CASCELLA For 03 - GLENN P. MUIR For 04 - SALLY W. CRAWFORD For 05 - DAVID R. LAVANCE JR. For 06 - NANCY L. LEAMING For 07 - LAWRENCE M. LEVY For 08 - ELAINE S. ULLIAN For 09 - WAYNE WILSON For For 2 - TO CONSIDER AND ACT UPON RATIFI- Issuer CATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS HOLOGIC'S INDEPEN- DENT REGISTERED PUBLIC ACCOUNTING FIRM. For For 3 - TO CONSIDER AND ACT UPON THE Issuer ADJOURNMENT OF THE ANNUAL MEETING. Company Name Meeting Date CUSIP Ticker HEWLETT-PACKARD CO. 3/17/2010 HPQ Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1A - ELECTION OF DIRECTOR: M. L. ANREESSEN For 1B - ELECTION OF DIRECTOR: L. T. BABBIO, JR. For 1C - ELECTION OF DIRECTOR: S. M. BALDAUF For 1D - ELECTION OF DIRECTOR:R. L. GUPTA For 1E - ELECTION OF DIRECTOR: J. H. HAMMERGREN For 1F - ELECTION OF DIRECTOR:M. V. HURD For 1G - ELECTION OF DIRECTOR:J. Z. HYATT For 1H - ELECTION OF DIRECTOR:J. R. JOYCE For 1I - ELECTION OF DIRECTOR:R. L. RYAN For 1J - ELECTION OF DIRECTOR: For L. S. SALHANY For 1K - ELECTION OF DIRECTOR: G. K. THOMPSON For For 2 - PROPOSAL TO RATIFY THE APPOINT- Issuer MENT OF THE INDEPENDENT REGIS- TERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCTOBER 31, 2010. For For 3 - PROPOSAL TO APPROVE THE Issuer AMENDED AND RESTATED HEWLETT- PACKARD COMPANY 2004 STOCK INCENTIVE PLAN. For For 4 - PROPOSAL TO CONDUCT AN ANNUAL Issuer ADVISORY VOTE ON EXECUTIVE COMPENSATION. Company Name Meeting Date CUSIP Ticker MARSHALL EDWARDS, INC. 3/29/2010 MSHL Vote MRV Proposal Proposed by Issuer or Security Holder For For 1 - AMENDMENT TO RESTATED CERTIFI- Issuer CATE OF INCORPORATION. Company Name Meeting Date CUSIP Ticker IGATE CORPORATION 4/14/2010 45169U105 IGTE Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 01 - ASHOK TRIVEDI 02 - PHANEESH MURTHY 03 - JOSEPH J. MURIN Company Name Meeting Date CUSIP Ticker MEMC ELECTRONIC MATERIALS 4/20/2010 WFR Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1A - ELECTION OF DIRECTOR: EMMANUEL T. HERNANDEZ For 1B - ELECTION OF DIRECTOR: JOHN MARREN For 1C - ELECTION OF DIRECTOR: WILLIAM E. STEVENS For 1D - ELECTION OF DIRECTOR: JAMES B. WILLIAMS For For 2 - RATIFICATION OF THE SELECTION OF Issuer KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, For For 3 - APPROVAL AND ADOPTION OF THE Issuer MEMC ELECTRONIC MATERIALS, INC. 2010 EQUITY INCENTIVE PLAN. For For 4 - IN THEIR DISCRETION, THE PROXIES Issuer ARE AUTHORIZED TO VOTE UPON ANY OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING AND ALL ADJOURNMENTS THEREOF. Company Name Meeting Date CUSIP Ticker INNOVATIVE SOLUTIONS & 4/21/2010 45769N105 ISSC SUPPORT, INC. Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 01 - ROBERT H. RAU For For 2.RATIFICATION OFTHE APPOINTMENT Issuer OF DELOITTE & TOUCHE, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED 9/30/10. Company Name Meeting Date CUSIP Ticker SONIC AUTOMOTIVE, INC. 4/21/2010 83545G102 SAH Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 01 - O. BRUTON SMITH For 02 - B. SCOTT SMITH For 03 - DAVID B. SMITH For 04 - WILLIAM I. BELK For 05 - WILLIAM R. BROOKS For 06 - VICTOR H. DOOLAN For 07 - ROBERT HELLER For 08 - ROBERT L. REWEY For 09 - DAVID C. VORHOFF For For 2 - RATIFICATION OF APPOINTMENT OF Issuer ERNST & YOUNG LLP AS SONIC'S INDEPENDENT ACCOUNTANTS. Company Name Meeting Date CUSIP Ticker PFIZER INC. 4/22/2010 PFE Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1a - DENNIS A. AUSIELLO For 1b - MICHAEL S. BROWN For 1c - M. ANTHONY BURNS For 1d - ROBERT N. BURT For 1e - W. DON CORNWELL For 1f - FRANCES D. FERGUSSON For 1g - WILLIAM H. GRAY III For 1h - CONSTANCE J. HORNER For 1i - JAMES M. KILTS For 1j - JEFFREY B. KINDLER For 1k - GEORGE A. LORCH For 1l - JOHN P. MASCOTTE For 1m - SUZANNE NORA JOHNSON For 1n - STEPHEN W. SANGER For 1o - WILLIAM C. STEERE, JR. For For 2 - PROPOSAL TO RATIFY THE SELECTION Issuer OF KPMG LLP AS INDEPENDENT REGIS- TERED PUBLIC ACCOUNTING FIRM FOR For For 3 - ADVISORY VOTE ON EXECUTIVE Issuer COMPENSATION. For For 4 - APPROVAL OF BY-LAW AMENDMENT Issuer TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL SPECIAL MEETINGS. Against Against 5 - SHAREHOLDER PROPOSAL REGARD- Shareholder ING STOCK OPTIONS. Company Name Meeting Date CUSIP Ticker ABBOTT LABORATORIES 4/23/2010 ABT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 01 - R. J. ALPERN 02 - R. S. AUSTIN 03 - W. M. DALEY 04 - W. J. FARRELL 05 - H. L. FULLER 06 - W. A. OSBORN 07 - D. A. L. OWEN 08 - R. S. ROBERTS 09 - S. C. SCOTT, III 10 - W. D. SMITHBURG 11 - G. F. TILTON 12 - M. D. WHITE For For 2 - RATIFICATION OF DELOITTE & TOUCHE Issuer LLP AS AUDITORS. Against Against 3 - SHAREHOLDER PROPOSAL-ADVISORY Shareholder VOTE. Against Against 4 - SHAREHOLDER PROPOSAL-SPECIAL Shareholder SHAREHOLDER MEETINGS. Company Name Meeting Date CUSIP Ticker INTERNATIONAL BUSINESS 4/27/10 IBM MACHINES Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - A. J. P. BELDA For 1B - C. BLACK For 1C - W. R. BRODY For 1D - K. I. CHENAULT For 1E - M. L. ESKEW For 1F - S. A. JACKSON For 1G - A. N. LIVERIS For 1H - W. J. MCNERNEY, JR. For 1I - T. NISHIMURO For 1J - J. W. OWENS For 1K - S. J. PALMISANO 1L - J. E. SPERO 1M - S. TAUREL 1N - L. H. ZAMBRANO For For 2 - RATIFICATION OF APPOINTMENT OF Issuer INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Against Against 3 - STOCKHOLDER PROPOSAL ON Shareholder EXECUTIVE COMPENSATION ANNUAL INCENTIVE PAYOUT. Against Against 4 - STOCKHOLDER PROPOSAL ON Shareholder CUMULATIVE VOTING. Against Against 5 - STOCKHOLDER PROPOSAL ON NEW Shareholder THRESHOLD FOR CALLING SPECIAL MEETINGS. Against Against 6 - STOCKHOLDER PROPOSAL ON Shareholder ADVISORY VOTE ON EXECUTIVE COMPENSATION. Company Name Meeting Date CUSIP Ticker BANK OF AMERICA CORP. 4/28/10 BAC Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A.SUSAN S. BIES For 1B.WILLIAM P. BOARDMAN For 1C.FRANK P. BRAMBLE, SR. For 1D.VIRGIS W. COLBERT For 1E.CHARLES K. GIFFORD For 1F.CHARLES O. HOLIDAY, JR. For 1G.D. PAUL JONES, JR. For 1H.MONICA C. LOZANO For 1I.THOMAS J. MAY For 1J.BRIAN T. MOYNIHAN For 1K.DONALD E. POWELL 1L.CHARLES O. ROSSOTTI 1M.ROBERT W. SCULLY For For 2.A PROPOSAL TO RATIFY THE REGIS- Issuer TERED INDEPENDENT PUBLIC ACCOUNT- ING FIRM FOR 2010. For For 3.A PROPOSAL TO ADOPT AN AMEND- Issuer MENT TO THE BANK OF AMERICA AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 11.3 BILLION TO 12.8 BILLION. For For 4.AN ADVISORY (NON-BINDING) VOTE Issuer APPROVING EXECUTIVE COMPENSATION. For For 5.A PROPOSAL TO APPROVE AN AMEND- Issuer MENT TO THE 2 STOCK PLAN. Against Against 6.STOCKHOLDER PROPOSAL - Shareholder DISCLOSURE OF GOVERNMENT EMPLOYMENT. Against Against 7.STOCKHOLDER PROPOSAL - Shareholder NON-DEDUCTIBLE PAY. Against Against 8.STOCKHOLDER PROPOSAL - Shareholder SPECIAL STOCKHOLDER MEETINGS. Against Against 9.STOCKHOLDER PROPOSAL - ADVISORY Shareholder VOTE ON EXECUTIVE COMPENSATION. Against Against 10.STOCKHOLDER PROPOSAL - Shareholder SUCCESSION PLANNING. Against Against 11.STOCKHOLDER PROPOSAL - Shareholder DERIVATIVES TRADING. Against Against 12.STOCKHOLDER PROPOSAL - Shareholder RECOUP INCENTIVE COMPENSATION. Company Name Meeting Date CUSIP Ticker CORNING INC. 4/29/10 GLW Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - ELECTION OF DIRECTOR: ROBERT F. CUMMINGS, JR. For 1B - ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ For 1C - ELECTION OF DIRECTOR: WILLIAM D. SMITHBURG For 1D - ELECTION OF DIRECTOR: HANSEL E. TOOKES II For 1E - ELECTION OF DIRECTOR: WENDELL P. WEEKS For For 2 - RATIFY THE APPOINTMENT OF PRICE- Issuer WATERHOUSECOOPERS LLP AS CORN- ING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. For For 3 - APPROVAL OF THE 2010 VARIABLE Issuer COMPENSATION PLAN. For For 4 -APPROVAL OF THE 2 Issuer FOR NON-EMPLOYEE DIRECTORS. For For 5 - APPROVAL OF THE AMENDMENT AND Issuer RESTATEMENT OF THE RESTATED CERTI- FICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Against Against 6 - SHAREHOLDER PROPOSAL CONCERN- Shareholder ING VOTING. Company Name Meeting Date CUSIP Ticker STANLEY FURNITURE CO., INC. 4/29/10 STLY Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - THOMAS L. MILLNER For 02 - GLENN PRILLAMAN Company Name Meeting Date CUSIP Ticker AT&T INC. 4/30/10 00206R102 T Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1a.RANDALL L. STEPHENSON For 1b.GILBERT F. AMELIO For 1c.REUBEN V. ANDERSON For 1d.JAMES H. BLANCHARD For 1e.JAIME CHICO PARDO For 1f.JAMES P. KELLY For 1g.JON C. MADONNA For 1h.LYNN M. MARTIN For 1i.JOHN B. MCCOY For 1j.JOYCE M. ROCHE For 1k.LAURA D'ANDREA TYSON 1l.PATRICIA P. UPTON For For 2.RATIFICATION OF APPOINTMENT OF Issuer INDEPENDENT AUDITORS. Against Against 3.CUMULATIVE VOTING. Shareholder Against Against 4.PENSION CREDIT POLICY. Shareholder Against Against 5.ADVISORY VOTE ON COMPENSATION. Shareholder Against Against 6.SPECIAL STOCKHOLDER MEETINGS. Shareholder Company Name Meeting Date CUSIP Ticker BERKSHIRE HATHAWAY, INC. 5/01/10 BRK.B Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - WARREN E. BUFFETT For 02 - CHARLES T. MUNGER For 03 - HOWARD G. BUFFETT For 04 - STEPHEN B. BURKE For 05 - SUSAN L. DECKER For 06 - WILLIAM H. GATES, III For 07 - DAVID S. GOTTESMAN For 08 - CHARLOTTE GUYMAN For 09 - DONALD R. KEOUGH For 10 - THOMAS S. MURPHY For 11 - RONALD L. OLSON For 12 - WALTER SCOTT, JR. Company Name Meeting Date CUSIP Ticker AFLAC, INC. 5/03/10 AFL Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1a.DANIEL P. AMOS For 1b.JOHN SHELBY AMOS II For 1c.PAUL S. AMOS II For 1d.MICHAEL H. ARMACOST For 1e.KRISS CLONINGER III For 1f.JOE FRANK HARRIS For 1g.ELIZABETH J. HUDSON For 1h.DOUGLAS W. JOHNSON For 1i.ROBERT B. JOHNSON For 1j.CHARLES B. KNAPP For 1k.E. STEPHEN PURDOM, M.D. For 1l.BARBARA K. RIMER, DR. PH For 1m.MARVIN R. SCHUSTER For 1n.DAVID GARY THOMSPON For 1o.ROBERT l. WRIGHT For 1p.TAKURO YOSHIDA For For 2.TO CONSIDER AND APPROVE THE Issuer FOLLOWING ADVISORY (NON-BINDING) PROPOSAL: *RESOLVED, THAT THE SHAREHOLDERS APPROVE THE OVERALL EXECUTIVE PAY- FOR-PERFORMANCE COMPENSATION POLICIES AND PROCEDURES EMPLOYED BY THE COMPANY, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALY- SIS AND THE TABULAR DISCLOSURE REGARDING NAMED EXECUTIVE OFFICER COMPENSATION IN THIS PROXY STATEMENT." For For 3.RATIFICATION OF APPOINTMENT OF Issuer KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COM- PANY FOR THE YEAR ENDING 12/31/10. Company Name Meeting Date CUSIP Ticker ZIMMER HOLDINGS, INC. 5/03/10 98956P102 ZMH Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - ELECTION OF DIRECTOR: BETSY J. BERNARD For 1B - ELECTION OF DIRECTOR: MARC N. CASPER For 1C - ELECTION OF DIRECTOR: DAVID C. DVORAK For 1D - ELECTION OF DIRECTOR: LARRY C. GLASSCOCK For 1E - ELECTION OF DIRECTOR: ROBERT A. HAGEMANN For 1F - ELECTION OF DIRECTOR: ARTHUR J. HIGGINS For 1G - ELECTION OF DIRECTOR: JOHN L. MCGOLDRICK For 1H - ELECTION OF DIRECTOR: CECIL B. PICKETT, PH.D. For For 2 - RATIFICATION OF APPOINTMENT OF Issuer INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Company Name Meeting Date CUSIP Ticker CONSOL ENERGY, INC. 5/04/10 20854P109 CNX Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - JOHN WHITMIRE For 02 - J. BRETT HARVEY For 03 - JAMES E. ALTMEYER, SR. For 04 - PHILIP W. BAXTER For 05 - WILLIAM E. DAVIS For 06 - RAJ K. GUPTA For 07 - PATRICIA A. HAMMICK For 08 - DAVID C. HARDESTY, JR. For 09 - JOHN T. MILLS For 10 - WILLIAM P. POWELL For 11 - JOSEPH T. WILLIAMS For For 2 - RATIFICATION OF ANTICIPATED Issuer SELECTION OF INDEPENDENT AUDITOR: ERNST & YOUNG LLP. Company Name Meeting Date CUSIP Ticker ITT EDUCATIONAL SERVICES 5/04/10 45068B109 ESI Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - ELECTION OF DIRECTOR: JOHN F. COZZI For 1B - ELECTION OF DIRECTOR: KEVIN M. MODANY For 1C - ELECTION OF DIRECTOR: LLOYD G. WATERHOUSE For For 2 - TO RATIFY THE APPOINTMENT OF Issuer PRICEWATERHOUSECOOPERS LLP TO SERVE AS ITT/ESI'S INDEPENDENT REGIS- TERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING 12/31/10. Company Name Meeting Date CUSIP Ticker HELIX ENERGY SOLUTIONS 5/12/10 4233OP107 HLX GROUP, INC. Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - OWEN KRATZ For 02 - JOHN V. LOVOI For 03 - BERNARD J. DUROC-DANNER For For 2 - RATIFICATION OF THE SELECTION OF Issuer ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2010. Company Name Meeting Date CUSIP Ticker LABORATORY CORP. OF 5/12/10 50540R409 LH AMERICA HOLDINGS Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - ELECTION OF DIRECTOR: DAVID P. KING For 1B - ELECTION OF DIRECTOR: KERRII B. ANDERSON For 1C - ELECTION OF DIRECTOR: JEAN-LUC BELINGARD For 1D - ELECTION OF DIRECTOR: WENDY E. LANE For 1E - ELECTION OF DIRECTOR: THOMAS P. MAC MAHON For 1F - ELECTION OF DIRECTOR: ROBERT E. MITTELSTAEDT, JR. For 1G - ELECTION OF DIRECTOR: ARTHUR H. RUBENSTEIN, MBBCH For 1H - ELECTION OF DIRECTOR: M. KEITH WEIKEL, PH.D. For 1I - ELECTION OF DIRECTOR: SANDERS WILLIAMS, M.D. For For 2 - RATIFICATION OF THE APPOINTMENT Issuer OF PRICEWATERHOUSECOOPERS LLP AS LABORATORY CORPORATION OF AMERICA HOLDINGS' INDEPENDENT REGISTERED PUBLIC ACCOUNT FIRM FOR 2010. Company Name Meeting Date CUSIP Ticker PHILIP MORRIS 5/12/10 PM INTERNATIONAL INC. Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - ELECTION OF DIRECTOR: HAROLD BROWN For 1B - ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA For 1C - ELECTION OF DIRECTOR: LOUIS C. CAMILLERI For 1D - ELECTION OF DIRECTOR: J. DUDLEY FISHBURN For 1E - ELECTION OF DIRECTOR: JENNIFER LI For 1F - ELECTION OF DIRECTOR: GRAHAM MACKAY For 1G - ELECTION OF DIRECTOR: SERGIO MARCHIONNE For 1H - ELECTION OF DIRECTOR: LUCIO A. NOTO For 1I - ELECTION OF DIRECTOR: CARLOS SLIM HELU For 1J - ELECTION OF DIRECTOR: STEPHEN M. WOLF For For 2 - RATIFICATION OF THE SELECTION OF Issuer INDEPENDENT AUDITORS. Against Against 3 - STOCKHOLDER PROPOSAL 1 - FOOD Shareholder INSECURITY AND TOBACCO USE. Against Against 4 - STOCKHOLDER PROPOSAL 2 - CREATE Shareholder HUMAN RIGHTS PROTOCOLS FOR THE COMPANY AND ITS SUPPLIERS. Company Name Meeting Date CUSIP Ticker TRANSOCEAN LTD. 5/14/10 H8817H100 RIG Vote MRV Proposal Proposed by Issuer or Security Holder For For 1 - APPROVAL OF THE 2009 ANNUAL Issuer REPORT, THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2009. For For 2 - DISCHARGE OF THE MEMBERS OF THE Issuer BOARD OF DIRECTORS & EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2009. For For 3 - APPROPRIATION OF AVAILABLE EARN- Issuer INGS FOR FISCAL YEAR 2 CARRIED FORWARD. For For 4 - CHANGE OF THE COMPANY'S PLACE Issuer OF INCORPORATION IN SWITZERLAND. For For 5 - RENEWAL OF THE COMPANY'S Issuer AUTHORIZED SHARE CAPITAL. For For 6 - DISTRIBUTION TO SHAREHOLDERS IN Issuer THE FORM OF A PAR VALUE REDUCTION. For For 7 - AMENDMENTS TO THE ARTICLES OF Issuer ASSOCIATION TO REFLECT THE SWISS FEDERAL ACT ON INTERMEDIATED SECURITIES. For For 8A - ELECTION OF DIRECTOR: Issuer STEVEN L. NEWMAN. For For 8B - REELECTION OF DIRECTOR: Issuer THOMAS W. CASON. For For 8C - REELECTION OF DIRECTOR: Issuer ROBERT M. SPRAGUE. For For 8D - REELECTION OF DIRECTOR: Isuer J. MICHAEL TALBERT. For For 8E - REELECTION OF DIRECTOR: Issuer JOHN L. WHITMIRE. For For 9 - APPOINTMENT OF ERNST & YOUNG LLP Issuer AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Company Name Meeting Date CUSIP Ticker RUSH ENTERPRISES, INC. 5/18/10 RUSH.A Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - W. MARVIN RUSH For 02 - W. M. "RUSTY" RUSH For 03 - RONALD J. KRAUSE For 04 - JAMES C. UNDERWOOD For 05 - HAROLD D. MARSHALL For 06 - THOMAS A. AKIN For 07 - GERALD R. SZCZEPANSKI For For 2 - PROPOSAL TO RATIFY THE APPOINT- Issuer MENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING 12/31/10. For For 3 - PROPOSAL TO APPROVE THE AMEND- Issuer MENT AND RESTATEMENT OF THE RUSH ENTERPRISES, INC. 2007 LONG-TERM INCENTIVE PLAN. Company Name Meeting Date CUSIP Ticker RUSH ENTERPRISES, INC. 5/18/10 RUSH.B Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - W. MARVIN RUSH For 02 - W. M. "RUSTY" RUSH For 03 - RONALD J. KRAUSE For 04 - JAMES C. UNDERWOOD For 05 - HAROLD D. MARSHALL For 06 - THOMAS A. AKIN For 07 - GERALD R. SZCZEPANSKI For For 2 - PROPOSAL TO RATIFY THE APPOINT- Issuer MENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING 12/31/10. For For 3 - PROPOSAL TO APPROVE THE AMEND- Issuer MENT AND RESTATEMENT OF THE RUSH ENTERPRISES, INC. 2007 LONG-TERM INCENTIVE PLAN. Company Name Meeting Date CUSIP Ticker INTEL CORPORATION 5/19/10 INTC Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1a.CHARLENE BARSHEFSKY For 1b.SUSAN L. DECKER For 1c.JOHN J. DONAHOE For 1d.REED E. HUNDT For 1e.PAUL S. OTELLINI For 1f.JAMES D. PLUMMER For 1g.DAVID S. POTTRUCK For 1h.JANE E. SHAW For 1I.FRANK D. YEARY For 1j.DAVID B. YOFFIE For For 2.RATIFICATION OF SELECTION OF ERNST Issuer & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR. For For 3.ADVISORY VOTE ON EXECUTIVE Issuer COMPENSATION. Company Name Meeting Date CUSIP Ticker STATE STREET CORP. 5/19/10 STT Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1a.K. BURNES For 1b.P. COYM For 1c.P. de SAINT-AIGNAN For 1d.A. FAWCETT For 1e.D. GRUBER For 1f.L. HILL For 1g.J. HOOLEY For 1h.R. KAPLAN For 1i.C. LAMANTIA For 1j.R. LOGUE For 1k.R. SERGEL For 1l.R. SKATES For 1m.G. SUMME For 1n.R. WEISSMAN For For 2.TO APPROVE A NON-BINDING Issuer ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. For For 3.TO RATIFY THE SELECTION OF ERNST & Issuer YOUNG LLP AS STATE STREET'S INDE- PENDENT REGISTERED PUBLIC ACCOUNT- ING FIRM FOR THE YEAR ENDING 12/31/10. Against Against 4.TO VOTE ON A SHAREHOLDER PROPO- Shareholder SAL RELATING TO THE SEPARATION OF THE ROLES OF CHAIRMAN AND CEO. Against Against 5.TO VOTE ON A SHAREHOLDER PROPO- Shareholder SAL RELATING TO A REVIEW OF PAY DISPARITY. Company Name Meeting Date CUSIP Ticker WESCO INTERNATIONAL, INC. 5/19/10 95082P105 WCC Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - SANDRA BEACH LIN For 02 - ROBERT J. TARR, JR. For 03 - STEPHEN A. VAN OSS For For 2.RATIFICATION OF THE APPOINTMENT Issuer OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING 12/31/10. Company Name Meeting Date CUSIP Ticker LENDER PROCESSING 5/20/10 52602E102 LPS SERVICES, INC. Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - JEFFREY S. CARBIENER For 02 - A. R. (PETE) CARPENTER For 03 - JOHN F. FARRELL, JR. For For 2 - TO RATIFY THE APPOINTMENT OF Issuer KPMG LLP AS OUR INDEPENDENT REGIS- TERED PUBLIC ACCOUNTING FIRM FOR THE 2 Company Name Meeting Date CUSIP Ticker KINETIC CONCEPTS, INC. 5/27/10 49460W208 KCI Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - RONALD W. DOLLENS For 02 - CATHERINE M. BURZIK For 03 - JOHN P. BYRNES For 04 - HARRY R. JACOBSON, M.D. For For 2 - TO RATIFY THE SELECTION OF Issuer ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING 12/31/10. Company Name Meeting Date CUSIP Ticker ALLEGIANT TRAVEL CO. 6/08/10 01748X102 ALGT Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - MONTIE BREWER For 02 - GARY ELLMER For 03 - TIMOTHY P. FLYNN For 04 - MAURICE J. GALLAGHER JR. For 05 - CHARLES W. POLLARD For 06 - JOHN REDMOND For For 2 - RATIFICATION OF ERNST & YOUNG, LLP Issuer AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Company Name Meeting Date CUSIP Ticker ALLIANCE DATA SYSTEMS 6/08/10 ADS CORPORATION Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - LAWRENCE M. BENVENISTE For 02 - D. KEITH COBB For 03 - KENNETH R. JENSEN For For 2 - APPROVAL OF 2010 OMNIBUS Issuer INCENTIVE PLAN. For For 3 - TO RATIFY THE SELECTION OF Issuer DELOITTE & TOUCHE LLP AS THE INDE- PENDENT REGISTERED PUBLIC ACCOUNT- ING FIRM OF ALLIANCE DATA SYSTEMS CORPORATION FOR 2010. Company Name Meeting Date CUSIP Ticker AMEDISYS, INC. 6/10/10 AMED Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - WILLIAM F. BORNE For 02 - RONALD A LABORDE For 03 - JAKE L. NETTERVILLE For 04 - DAVID R. PITTS For 05 - PETER F. RICCHIUTI For 06 - DONALD A. WASHBURN For For 2 - TO RATIFY THE APPOINTMENT OF KPMG Issuer LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING 12/31/10. Company Name Meeting Date CUSIP Ticker CHESAPEAKE ENERGY CORP. 6/11/10 CHK Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - FRANK KEATING For 02 - MERRILL A. MILLER, JR. For 03 - FREDERICK B. WHITTEMORE For For 2 - TO APPROVE AN AMENDMENT TO OUR Issuer LONG TERM INCENTIVE PLAN. For For 3 - TO RATIFY THE APPOINTMENT OF Issuer PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING 12/31/10. Against Against 4 - SHAREHOLDER PROPOSAL RELATING Shareholder TO ANNUAL CASH BONUSES TO NAMED EXECUTIVE OFFICERS. Against Against 5 - SHAREHOLDER PROPOSAL REGARDING Shareholder EXECUTIVE PARTICIPATION IN DERIVATIVE OR SPECULATIVE TRANSACTIONS INVOLVING STOCKS. Against Against 6 - SHAREHOLDER PROPOSAL REQUESTING Shareholder AN ADVISORY SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. Against Against 7 - SHAREHOLDER PROPOSAL REQUESTING Shareholder AN ADVISORY SHAREHOLDER VOTE ON EXECUTIVE AND DIRECTOR COMPENSATION. Against Against 8 - SHAREHOLDER PROPOSAL RELATING Shareholder TO HYDRAULIC FRACTURING. Against Against 9 - SHAREHOLDER PROPOSAL RELATING Shareholder TO A SUSTAINABILITY REPORT. Company Name Meeting Date CUSIP Ticker DRAGONWAVE INC. 6/15/10 26144M103 DRWI Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 01 - GERRY SPENCER For 02 - PETER ALLEN For 03 - JEAN-PAUL COSSART For 04 - RUSSELL FREDERICK For 05 - CLAUDE HAW For 06 - THOMAS MANLEY For 07 - TERRY MATTHEWS For For 02 - APPOINTMENT OF ERNST AND YOUNG Issuer LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR. For For 03 - RESOLUTION ATTACHED AS APPENDIX Issuer A TO THE ACCOMPANYING CIRCULAR TO CONFIRM AN AMENDMENT TO BY-LAW NO. 1A OF THE CORPORATION INCREASING THE QUORUM REQUIREMENT FOR MEET- INGS OF SHAREHOLDERS OF THE CORPORATION. For For 04 - RESOLUTION ATTACHED AS APPENDIX Issuer B TO THE ACCOMPANYING CIRCULAR CON- FIRMING AN AMENDMENT TO BY-LAW NO. 1A OF THE CORPORATION TO ALLOW THE CORPORATION TO ISSUE UNCERTIFICATED COMMON SHARES. For For 05 - RESOLUTION ATTACHED AS APPENDIX Issuer C TO THE ACCOMPANYING CIRCULAR TO APPROVE CHANGES TO THE AMENDMENT PROVISIONS OF THE STOCK OPTION PLAN OF THE CORPORATION. For For 06 - RESOLUTION ATTACHED AS APPENDIX Issuer D TO THE ACCOMPANYING CIRCULAR TO APPROVE A CHANGE TO THE MAXIMUM NUMBER OF COMMON SHARES ISSUABLE UNDER THE STOCK OPTION PLAN OF THE CORPORATION FROM TIME TO TIME. For For 07 - RESOLUTION ATTACHED AS APPENDIX Issuer E TO THE ACCOMPANYING CIRCULAR TO APPROVE ALL UNALLOCATED STOCK OPTIONS UNDER THE STOCK OPTION PLAN OF THE CORPORATION, AS REQUIRED BY THE RULES OF THE TORONTO STOCK EXCHANGE. Company Name Meeting Date CUSIP Ticker AEROPOSTALE, INC. 6/17/10 ARO Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For For 01 - JULIAN R. GEIGER For 02 - BODIL ARLANDER For 03 - RONALD R. BEEGLE For 04 - JOHN N. HAUGH For 05 - ROBERT B. CHAVEZ For 06 - MINDY C. MEADS For 07 - JOHN D. HOWARD For 08 - DAVID B. VERMYLEN For 09 - KARIN HIRTLER-GARVEY For 10 - EVELYN DILSAVER For 11 - THOMAS P. JOHNSON For For 2.TO RATIFY THE SELECTION, BY THE Issuer AUDIT COMMITTEE OF THE BOARD OF DIRECTORS, OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING JANUARY 29, 2011. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Wexford Trust By (Signature and Title)*/s/ James S. Head James S. Head, Vice-President and Treasurer Date August 2, 2010 * Print the name and title of each signing officer under his or her signature.
